I concur with the holding that no error was committed on the ground that plaintiff came into court and told his story and from the facts disclosed thereby the court was amply justified in revoking his probation and committing him to *Page 10 
the state prison. Under such circumstances no further trial, hearing or other proceedings is necessary in order to constitute due process of law. The rules stated in the Zolintakis case apply only where there is controversy as to the facts upon which the revocation of the probation is based.
McDONOUGH, J., concurs for the reason stated by WADE, J.